***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      ALVIN J. ROSARIO II v. THYJUAN ROSARIO
                    (AC 41942)
                        Lavine, Devlin and Bear, Js.

                                  Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
   solved, appealed to this court from the judgment of the trial court, which
   found him in contempt for failing to satisfy various financial obligations
   relating to the marital home. On appeal, the defendant claimed that
   there were no motions pending before the court on which it could find
   him in contempt, as the trial court had denied the defendant’s motions
   because she had failed to appear in court on the date of the scheduled
   hearing on the motions. Held that the plaintiff could not prevail on his
   claim that there were no motions pending before the trial court when
   it found him in contempt: the record demonstrated that the defendant
   filed three motions for a continuance on the same day and prior to the
   scheduled hearing on the pending motions for contempt and the trial
   court thereafter ordered the parties to obtain a hearing date from the
   family caseflow office to continue the hearing on the defendant’s claims
   and granted in part the defendant’s motions for a continuance, which
   effectively vacated its denial of the defendant’s motions for contempt;
   furthermore, this court declined to review the plaintiff’s claim that he
   did not receive a motion for contempt by service of process, as that
   claim was not adequately briefed.
        Argued October 7, 2019—officially released June 16, 2020

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Fairfield and tried to the court, Turner, J.; judg-
ment dissolving the marriage and granting certain other
relief; thereafter, the trial court, Sommer, J., granted
two motions for contempt filed by the defendant and
entered orders thereon, and the plaintiff appealed to
this court. Affirmed.
  Alvin J. Rosario II, self-represented, the appellant
(plaintiff).
                          Opinion

   BEAR, J. In this postdissolution of marriage matter,
the self-represented plaintiff, Alvin J. Rosario II, appeals
from the orders of the trial court granting two motions
for contempt, docket entry #154.79 (motion #154.79)
and docket entry #156 (motion #156), filed by the defen-
dant, Thyjuan Rosario.1 On appeal, the plaintiff claims
that the trial court erred when it rendered judgment
finding him in contempt because (1) those motions for
contempt previously had been denied by the court and,
thus, they were not properly before the court, and (2)
the defendant did not serve the plaintiff with motion
#156. Because we conclude, with respect to the first
claim, that the court’s January 19, 2017 order effectively
vacated its January 3, 2017 order denying the motions,
and, with respect to the second claim, that it is inade-
quately briefed, we affirm the judgment of the trial
court.
   The record contains the following facts and proce-
dural history relevant to the plaintiff’s claim. The mar-
riage of the parties was dissolved on December 4, 2012.
The plaintiff was ordered to pay various financial obliga-
tions relating to the marital home existing on December
4, 2012.2 Specifically, in the dissolution judgment, the
court, Turner, J., ordered that the plaintiff pay the
following outstanding bills: United Illuminating Com-
pany (electric company) bill in the amount of $1170;
Bridgeport Water Pollution Control Agency (sewer
company) bill in the amount of $650; and Aquarion
Water Company bill in the amount of $514.44. Approxi-
mately eight months later, the defendant filed a motion
for contempt, docket entry #123.79, because the plain-
tiff failed to comply with the court’s orders. Subse-
quently, on July 11, 2013, Judge Turner found that the
plaintiff either paid the bills in part or not at all. As
a result, the court ordered the plaintiff to make an
immediate payment to the electric company in the
amount of $945 and to make arrangements for payment
to the sewer company in the amount of $550. Addition-
ally, the plaintiff was ordered to contact Hoffman Fuel
Oil Company and enter into a written agreement for
payment of a $200 obligation.
   On July 9, 2016, the defendant filed another motion
for contempt, docket entry #136.89, as a result of the
plaintiff’s failure to obey the trial court’s orders.3
Because the defendant failed to appear at the scheduled
hearing, the motion was denied. Approximately two
months later, on September 15, 2016, the defendant
filed another motion for contempt, motion #154.79, and
a motion to open judgment, docket entry #155.79, with
respect to the denial of the motion #136.89. In motion
#154.79, the defendant alleged that, as of September 1,
2016, the plaintiff had not paid the sum of $6511.12, the
total amount she alleged to be owed by her to the sewer
company as a result of the plaintiff’s contumacious
behavior. On October 27, 2016, the defendant filed a
second motion for contempt, motion #156, claiming that
due to ‘‘fees, fines, legal fees, marshal fees and court
fees’’ having been applied to the original outstanding
balance of $650, the new outstanding balance to the
sewer company was $8599.93.4 The parties were due
to appear before the court on January 3, 2017, for a
continued hearing on the defendant’s then pending con-
tempt motions—#154.79 and #156. Following the defen-
dant’s failure to appear at the time the motions were
called, the court denied the contempt motions and the
motion to open judgment. On that same day and pre-
viously, however, the defendant had filed a motion for a
continuance of the January 3, 2017 hearing date because
she had employment obligations that she claimed she
could not miss. Notwithstanding the aforementioned
denials, the defendant’s motion for a continuance was
granted in part by the court, M. Murphy, J., on January
19, 2017, subject to an instruction that the parties con-
tact the family caseflow office for a firm date to con-
tinue the pending hearing on the defendant’s motions.5
The third and final day of the evidentiary hearing took
place on April 13, 2017, with both parties present in
court.
    On June 28, 2017, the court, Sommer, J., issued a
memorandum of decision on the defendant’s pending
contempt motions, motion #154.79 and motion #156.6
In its memorandum, the court recited the findings in
its July 11, 2013 memorandum of decision and con-
cluded that the posture of the case and position of
the parties was largely unchanged—the original court
orders were clear and unambiguous, and the plaintiff
had not yet paid all of his court-ordered sewer company
obligations. Additionally, the defendant was left to pay
those obligations herself, which resulted in nonpay-
ment, followed by a lien being placed on the former
marital real property, and the institution of foreclosure
proceedings. The court found that, although he was
ordered to pay the sewer company, the plaintiff, instead,
‘‘travelled, took motorcycle trips and attended profes-
sional sporting events.’’ The court found that the defen-
dant’s testimony was credible, and that the plaintiff’s
testimony was not credible. The court concluded that
the plaintiff wilfully failed to make payments that were
ordered by the court despite having the financial means
to do so. The court further concluded that the plaintiff
was responsible for the sewer company obligations then
totaling $6461.12 and, therefore, ordered him to pay
that amount no later than June 29, 2017.
   In the year following the court’s June 28, 2017 memo-
randum of decision, the defendant filed several other
motions for contempt based on the plaintiff’s alleged
failure to comply with the court’s order to pay the total
amount then due to the sewer company. As a result of
his failure to pay, the plaintiff was incarcerated three
times. Each time he was incarcerated, the plaintiff paid
the purge amount, which ranged from $500 to $1000.
   This appeal was filed on August 3, 2018. On November
14, 2018, this court ordered Judge Sommer to rectify
the record by correcting its June 28, 2017 memorandum
of decision, in which it, among other things, referenced
the incorrect docket entry numbers when it identified
the motions for contempt that were the subject of her
ruling. Judge Sommer, on December 11, 2018, issued a
rectified memorandum of decision, replacing the incor-
rect reference to docket entry #141 with an accurate
reference to motions #154.79 and #156, the motions at
issue in this appeal.7
                             I
   On appeal, the plaintiff first claims that there was no
motion pending before the trial court on which it could
find him in contempt. More specifically, he claims that
the court erred when it found him in contempt pursuant
to motions #154.79 and #156, because the court had
denied those motions after the defendant failed to
appear in court to prosecute her claims on January 3,
2017. The record reflects, however, that on that same
day and previously, the defendant had filed a total of
three motions for a continuance and, as a result of those
motions, the defendant appeared before the court on
January 19, 2017, at which time the court ordered the
parties to obtain a hearing date from the family caseflow
office to continue the hearing on the defendant’s pend-
ing claims. In its November 22, 2019 articulation, the
court explained that, on January 19, 2017, when the
defendant’s motion for a continuance was granted in
part, and the parties subsequently were ordered to
obtain a hearing date from the family caseflow office,
such order effectively vacated the January 3, 2017 order,
which denied the defendant’s motions for her failure
to appear. Therefore, with the January 3, 2017 denials
having been vacated, the defendant’s motions for con-
tempt, #154.79 and #156, were still properly pending
before the trial court when the hearing continued on
April 13, 2017, in the presence of both parties.8
  We, therefore, reject the plaintiff’s first claim.
                            II
  The second claim that the plaintiff advances in this
appeal is that he did not receive motion #156 by service
of process.9 The plaintiff, however, devotes only one
sentence, in his thirty page brief, to this claim. ‘‘Claims
are . . . inadequately briefed when they . . . consist
of conclusory assertions . . . with no mention of rele-
vant authority and minimal or no citations from the
record . . . .’’ (Internal quotation marks omitted.)
Estate of Rock v. University of Connecticut, 323 Conn.
26, 33, 144 A.3d 420 (2016). ‘‘Where an issue is merely
mentioned, but not briefed beyond a bare assertion of
the claim, it is deemed to have been waived.’’ Bridgeport
Hospital v. Commission on Human Rights & Opportu-
nities, 232 Conn. 91, 115, 653 A.2d 782 (1995). Accord-
ingly, this claim fails.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant did not file a brief in this appeal, nor did she attend oral
argument before this court. We, therefore, have considered this appeal on
the basis of the brief, appendix, and oral argument of the plaintiff alone.
See Kenosia Commons, Inc. v. DaCosta, 161 Conn. App. 668, 669 n.1, 129
A.3d 730 (2015).
   2
     The plaintiff did not pay all of those obligations, and he continuously
has failed to comply with court orders directing him to pay them, prompting
the defendant to petition the trial court on several occasions to find the
plaintiff in contempt. Both parties frequently have failed to appear before
the trial court on days in which the court was scheduled to hear oral
argument, or on days the court ordered a status update, on the then pending
motions. Each of the parties, after failing to appear in court, filed motions
for reargument, reconsideration, and, if the motions were denied or dis-
missed, each of the parties then generally filed new motions containing the
same claims as the previously denied or dismissed motions.
   3
     The trial court, Sommer, J., recognized that, due to the plaintiff’s failure
to comply with the court orders which required him to pay the sewer
company obligation, additional charges, fees, and legal expenses were added
to the total due to the sewer company. Additionally, the sewer company
placed a lien on the former marital home in which the defendant and her
children lived, which it then sought to foreclose. The defendant was charged
with the sewer company costs related to that foreclosure proceeding. Motion
#154.79 and motion #156 contained essentially the same facts and claims,
except for the amount alleged to be owed by the plaintiff, $6511.12 in motion
#154.79, and $8599.93 in motion #156.
   4
     The trial court conducted hearings on the motions for contempt on
October 10, 2016, December 12, 2016, and April 13, 2017. The plaintiff has
not provided this court with the transcripts of those hearings.
   5
     The plaintiff did not provide this court with a copy of the transcript of
the January 19, 2017 hearing.
   6
     In its title caption, the memorandum references the motion for contempt
before it as motion #141, which, as will be addressed later in this opinion,
is not the correct docket entry number of that motion.
   7
     Although docket entry #155.79 is referred to in connection with the
contempt proceedings, it is a motion to open the judgment relating to the
court’s denial of an earlier motion for contempt, docket entry #136.89,
concerning the defendant’s same debt to the sewer company. The court
stated that the defendant had to reinitiate her proceedings for contempt,
which she did by filing and serving motion #154.79.
   8
     Additionally, even if we did not have the benefit of the court’s articulation
concerning the vacating of the January 3, 2017 denial of the pending contempt
motions, the plaintiff did not provide this court with transcripts of the
hearings held on January 19 and April 13, 2017, and, therefore, we are unable
to independently review the proceedings that took place on those days,
including statements before the court, if any, that might have related to the
plaintiff’s claims that the court’s January 3, 2017 order should not have been
vacated. See State v. Germain, 142 Conn. App. 805, 807–808, 65 A.3d 536
(2013) (‘‘It is an appellant’s duty to provide an adequate record for our review,
including the transcript . . . . Without the transcripts, we are unable to
discern what transpired in the prior proceedings or to conduct a meaningful
review of the issues on appeal.’’ (Citations omitted; internal quotation marks
omitted.)); see also Practice Book §§ 61-10 and 63-8.
   9
     We recognize that proper service of process ‘‘is a prerequisite to a court’s
exercise of [personal] jurisdiction over [a] party.’’ (Internal quotation marks
omitted.) Matthews v. SBA, Inc., 149 Conn. App. 513, 530, 89 A.3d 938, cert.
denied, 312 Conn. 917, 94 A.3d 642 (2014). Ordinarily, ‘‘[a] challenge to a
court’s personal jurisdiction . . . is waived if not raised by a motion to
dismiss within thirty days . . . . The general waiver rule, however, is inap-
plicable in situations in which there has been no service of process or
attempt of service.’’ (Internal quotation marks omitted.) Barr v. Barr, 334
Conn. App. 479, 482, 225 A.3d 972 (2020). Although a party who has not
been served will not be deemed to have waived any challenge to the trial
court’s exercise of personal jurisdiction solely by virtue of the fact that the
party failed to file a timely motion to dismiss, a party may nonetheless waive
any challenge to the trial court’s exercise of personal jurisdiction if the
party appears in the case and actively contests the issues. See In re Baby
Girl B., 224 Conn. 263, 292, 618 A.2d 1 (1992); Beardsley v. Beardsley, 144
Conn. 725, 730, 137 A.2d 752 (1957).
  Prior to the defendant filing motion #156, the plaintiff had appeared and
was before the court with respect to motions #154.79 and #155.79, which
were filed on September 15, 2016. The first day of the hearing on motion
#154.79 occurred on October 10, 2016. The plaintiff filed motion #156 on
October 27, 2016. The final two days of the hearing occurred on December
12, 2016, and April 13, 2017, after motion #156 had been filed. The defendant
waived his objection to the court’s exercise of personal jurisdiction with
respect to motion #156 when he contested the issues relating to that motion
during the hearing through his testimony and other actions. See In re Baby
Girl B., supra, 224 Conn. 292; Beardsley v. Beardsley, supra, 144 Conn. 730.